Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 3, 2020

                                       No. 04-19-00518-CR

                              Camron Leo SANCHEZ-VASQUEZ,
                                          Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR8320
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER
        On December 2, 2019, appellant filed his appellant’s brief in which he challenges the
constitutionality of a state statute. The record does not reflect that the attorney general is a party
or counsel in the litigation. We therefore ORDER appellant to complete and file in this court by
February 7, 2020 the “Challenge to the Constitutionality of a State Statute” form. See TEX.
CONST. art. V, § 32, TEX. GOV’T CODE § 402.010.

        We order the clerk of this court to provide a copy of the form to appellant. The form may
also be found at https://www.txcourts.gov/media/687731/constitutionality.pdf.

       It is so ORDERED on February 3, 2020.

                                                                  PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court